Exhibit 10.5
 
CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE "COMMISSION").
 
AMENDMENT TO THE
LICENSE AGREEMENT
DATED AS OF APRIL 10, 2006
 
Amendment (“Amendment”) dated as of December 4, 2007, by and among New York
Mercantile Exchange, Inc. (“NYMEX”); United States Oil Fund, LP (“USOF”); United
States Natural Gas Fund, LP (“USNG”); United States Gasoline Fund, LP (“USGF”);
United States Heating Oil Fund, LP (“USHO”); Victoria Bay Asset Management, LLC
(“Victoria Bay”) (NYMEX, USOF, USNG, USGF, USHO and Victoria Bay, collectively,
the “Original Parties”); United States 12 Month Oil Fund, LP (“US12OF”); and
United States 12 Month Natural Gas Fund, LP (“US12NG”) (US12OF and US12NG, the
“New Parties”).
 
WHEREAS, the Original Parties are parties to that certain License Agreement
entered into as of April 10, 2006 (the “Agreement”); and
 
WHEREAS, the Original Parties hereby agree to amend the Agreement by this
Amendment and to add the New Parties as parties to the Agreement as amended by
this Amendment;
 
WHEREAS, the New Parties wish to become parties to the Agreement as amended by
this Amendment;
 
NOW, THEREFORE, the Original Parties and the New Parties hereto agree as
follows:
 
1.            Amendment of the Agreement.
 
(a)            The introductory paragraph of the Agreement is hereby amended to
read as follows:


This License Agreement (“Agreement”) is entered into as of April 10, 2006
(“Effective Date”), by and between New York Mercantile Exchange, Inc., a
Delaware corporation located at One North End Avenue, World Financial Center,
New York, New York 10282-1101 (“Licensor”); United States Oil Fund, LP (“USOF”),
a Delaware limited partnership located at 1320 Harbor Bay Parkway, Suite 145,
Alameda, California 94502; United States Natural Gas Fund, LP (“USNG”), a
Delaware limited partnership located at 1320 Harbor Bay Parkway, Suite 145,
Alameda, California 94502; United States Gasoline Fund, LP (“USGF”), a Delaware
limited partnership located at 1320 Harbor Bay Parkway, Suite 145, Alameda,
California 94502; United States Heating Oil Fund, LP (“USHO”), a Delaware
limited partnership located at 1320 Harbor Bay Parkway, Suite 145, Alameda,
California 94502; United States 12 Month Oil Fund, LP (“US12OF”), a Delaware
limited partnership located at 1320 Harbor Bay Parkway, Suite 145, Alameda,
California 94502; United States 12 Month Natural Gas Fund, LP (“US12NG”), a
Delaware limited partnership located at 1320 Harbor Bay Parkway, Suite 145,
Alameda, California 94502; and Victoria Bay Asset Management, LLC ( “Victoria
Bay”), a Delaware limited liability company located at 1320 Harbor Bay Parkway,
Suite 145, Alameda, California 94502 (USOF, USNG, USGF, USHO, US12OF and US12NG
and Victoria Bay, collectively, the “Licensees”) (Licensees and Licensor,
collectively, the “Parties”).
 
(b)            The second “Whereas” clause in the Agreement is hereby amended to
read as follows:
 
WHEREAS, USOF, USNG, USGF, USHO, US12OF, US12NG, and Victoria Bay, the general
partner of each of USOF, USNG, USGF, USHO, US12OF and US12NG, seek to enter into
a license agreement with Licensor in connection with which USOF, USNG, USGF,
USHO, US12OF and US12NG would obtain from Licensor a non-exclusive license to
use certain of Licensor’s settlement prices and service marks pursuant to the
terms of such license agreement and Licensor would provide USOF, USNG, USGF,
USHO, US12OF and US12NG with a limited, worldwide, non-exclusive,
non-transferable license to use such settlement prices and service marks on the
terms and conditions set forth in such license agreement; and


(c)            The following definitions in “1. Definitions” in the Agreement is
hereby amended to read as follows:


1.2            “Face Amount” shall mean, as to each type of Securities (i.e.,
the Crude Oil Securities, the Natural Gas Securities, the Gasoline Securities,
the Heating Oil Securities, the 12 Month Crude Oil Securities, and the 12 Month
Natural Gas Securities, as defined in Paragraph 1.13 herein), the multiplicative
product of the factors (x) and (y) calculated as described below on each day
that such type of Securities was traded on the American Stock Exchange (or such
other stock exchange on which the Securities are currently traded) during the
Payment Quarter:  (x) the number of that type of Securities outstanding on each
such day, multiplied by (y) the net asset value of each of the Securities of
that type, calculated for such day as described in the Prospectus for that type
of Securities.


1.4            “Licensees” shall mean United States Oil Fund, LP, United States
Natural Gas Fund, LP, United States Gasoline Fund, LP, United States Heating Oil
Fund, LP, United States 12 Month Oil Fund, LP, United States 12 Month Natural
Gas Fund, LP, and Victoria Bay Asset Management, LLC.


1.6            “Market Data” shall mean, with respect to:


(1) USOF, USNG, USGF, and USHO, the settlement prices (on a rolling basis) for
the front (or spot) month, and the three months immediately thereafter for each
of the futures contracts listed on Exhibit A;


(2) US12OF, the settlement prices (on a rolling basis) for the front (or spot)
month, and the thirteen months immediately thereafter for the Light Sweet Crude
Oil futures contract listed on Exhibit A; and


(3) US12NG, the settlement prices (on a rolling basis) for the front (or spot)
month, and the thirteen months immediately thereafter for the Natural Gas
futures contract listed on Exhibit A.


1.12            “Prospectus” shall mean (a) the prospectuses, and any amendments
thereto, contained in the Registration Statement filed with the Securities and
Exchange Commission on May 16, 2005, File Number 333-124950, by USOF and used in
connection with the offering and sale of the Crude Oil Securities (as defined in
Paragraph 1.13 herein), (b) the prospectuses, and any amendments thereto,
contained in the Registration Statement filed with the Securities and Exchange
Commission on October 6, 2006, File Number 333-137871, by USNG and used in
connection with the offering and sale of the Natural Gas Securities (as defined
in Paragraph 1.13 herein), (c) the prospectuses, and any amendments thereto,
contained in the Registration Statement filed with the Securities and Exchange
Commission on April 18, 2007, File Number 333-142206, by USGF and used in
connection with the offering and sale of the Gasoline Securities (as defined in
Paragraph 1.13 herein), (d) the prospectuses, and any amendments thereto,
contained in the Registration Statement filed with the Securities and Exchange
Commission on April 19, 2007, File Number 333-142211, by USHO and used in
connection with the offering and sale of the Heating Oil Securities (as defined
in Paragraph 1.13 herein), (e) the prospectuses, and any amendments thereto,
contained in the Registration Statement filed with the Securities and Exchange
Commission on November 16, 2007, File Number 333-144348, by US12OF and used in
connection with the offering and sale of the 12 Month Crude Oil Securities (as
defined in Paragraph 1.13 herein), and (f) the prospectuses, and any amendments
thereto, contained in the Registration Statement filed with the Securities and
Exchange Commission on July 6, 2007, File Number 333-144409, by US12NG and used
in connection with the offering and sale of the 12 Month Natural Gas Securities
(as defined in Paragraph 1.13 herein), and the definition of “Prospectus” shall
include the final version of each such prospectus, and/or each prospectus
supplement, on and after its date.  Licensees represent that the description of
the Market Data in each final prospectus, and/or prospectus supplement, will not
deviate from the descriptions of the Market Data in the relevant Registration
Statement described in this Agreement.
 
1.13            “Securities” shall mean the units of partnership interest,
issued by one or more of Licensees as described in the Prospectus.  There are or
will be six types of Securities: (i) that type of Securities, whose investment
objective is to have changes in percentage terms of the unit’s net asset value
reflect the changes in percentage terms of the settlement price for the near
month’s or the next month’s futures contract for light, sweet crude oil (for
delivery in Cushing, Oklahoma), as traded on NYMEX’s exchange (the “Crude Oil
Securities”), (ii) that type of Securities, whose investment objective is to
have changes in percentage terms of the unit’s net asset value reflect the
changes in percentage terms of the settlement price for the near month’s or next
month’s futures contract for natural gas (for delivery in the Henry Hub in
Louisiana), as traded on NYMEX’s exchange (the “Natural Gas Securities”), (iii)
that type of Securities, whose investment objective is to have changes in
percentage terms of the unit’s net asset value reflect the changes in percentage
terms of  the settlement price for the near month’s or next month’s futures
contract for Reformulated Gasoline Blendstock for Oxygen Blending (RBOB) (for
delivery in New York harbor), as traded on NYMEX’s exchange (the “Gasoline
Securities”), (iv) that type of Securities, whose investment objective is to
have changes in percentage terms of the unit’s net asset value reflect the
changes in percentage terms of the settlement price for the near month’s or the
next month’s futures contract for heating oil (for delivery in New York harbor),
as traded on NYMEX’s exchange (the “Heating Oil Securities”), (v) that type of
Securities, whose investment objective is to have changes in percentage terms of
the unit’s net asset value reflect the average of the changes in percentage
terms of the settlement price for the near month’s or the next month’s futures
contracts and the following eleven months’ futures contracts for light, sweet
crude oil (for delivery in Cushing, Oklahoma), as traded on NYMEX’s exchange
(the “12 Month Crude Oil Securities”) and (vi)  that type of Securities, whose
investment objective is to have changes in percentage terms of the unit’s net
asset value reflect the average of the changes in percentage terms of the
settlement price for the near month’s or the next months’ futures contracts and
the following eleven months’ futures contract for natural gas (for delivery in
the Henry Hub in Louisiana), as traded on NYMEX’s exchange (the “12 Month
Natural Gas Securities”).
 
1.16            “Total Face Amount” shall mean the total of the Face Amounts of
all types of Securities (i.e., the Crude Oil Securities, Natural Gas Securities,
Gasoline Securities, Heating Oil Securities, 12 Month Crude Oil Securities, and
12 Month Natural Gas Securities) for the Payment Quarter.
 
(d)            Exhibit B to the Agreement is hereby amended so as to be in the
form of Attachment A hereto.
 
(e)            Exhibit C to the Agreement is hereby amended so as to be in the
form of Attachment B hereto.
 
 
2.
Representations.  Each party represents to the other party that:-



(a)            Status.  It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;


(b)            Powers.  It has the power to execute and deliver this Amendment
and to perform its obligations under this Amendment and has taken all necessary
action to authorize such execution, delivery and performance;


(c)            No Violation or Conflict.  Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;


(d)            Consents.  All governmental and other consents that are required
to have been obtained by it with respect to this Amendment have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with; and


(e)            Obligations Binding.  Its obligations under this Amendment
constitute its legal, valid and binding obligations, enforceable in accordance
with its respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).


3.            Rights and Obligations of the New Parties, USOF, USNG, USGF and
USHO.


The New Parties have all rights, and undertake and have all obligations, of the
Licensees (as defined in the Agreement, as amended by this Amendment) under the
Agreement as amended by this Amendment. USOF, USNG, USGF, and USHO have all
rights, and undertake and have all obligations, of the Licensees (as defined in
the Agreement, as amended by this Amendment) under the Agreement as amended by
this Amendment.


4.            Miscellaneous.


(a)            Except as specifically modified herein, the Agreement remains
unchanged and is, and shall remain, in full force and effect. If any provision
of this Amendment conflicts with any provision of the Agreement, the applicable
provision of this Amendment shall prevail.


(b)            Entire Agreement.  This Amendment constitutes the entire
agreement and understanding of the parties with respect to this Amendment’s
subject matter and supersedes all oral communication and prior writings (except
as otherwise provided herein) with respect thereto.


(c)            Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if
signatures thereto and hereto were upon the same instrument.


(d)            Headings.  The headings used in this Amendment are for
convenience of reference only and are not to affect the construction of or to be
taken into consideration in interpreting this Amendment.


(e)            Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York (without reference to
choice of law doctrine).


IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
set forth above.
 

 
NEW YORK MERCANTILE EXCHANGE, INC.
         
By:
/s/ James Newsome    
Name:
James Newsome
   
Title:
President






 
UNITED STATES OIL FUND, LP
         
By:
Victoria Bay Asset Management, LLC, General Partner
         
By:
/s/ Nicholas Gerber    
Name:
Nicholas Gerber
   
Title:
Managing Member of Victoria Bay Asset Management, LLC






 
UNITED STATES NATURAL GAS FUND, LP
         
By:
Victoria Bay Asset Management, LLC, General Partner
         
By:
/s/ Nicholas Gerber    
Name:
Nicholas Gerber
   
Title:
Managing Member of Victoria Bay Asset Management, LLC






 
VICTORIA BAY ASSET MANAGEMENT, LLC
         
By:
/s/ Nicholas Gerber    
Name:
Nicholas Gerber
   
Title:
Managing Member






 
UNITED STATES GASOLINE FUND, LP
         
By:
Victoria Bay Asset Management, LLC, General Partner
         
By:
/s/ Nicholas Gerber    
Name:
Nicholas Gerber
   
Title:
Managing Member of Victoria Bay Asset Management, LLC






 
UNITED STATES HEATING OIL FUND, LP
         
By:
Victoria Bay Asset Management, LLC, General Partner
         
By:
/s/ Nicholas Gerber    
Name:
Nicholas Gerber
   
Title:
Managing Member of Victoria Bay Asset Management, LLC






 
UNITED STATES 12 MONTH OIL FUND, LP
         
By:
Victoria Bay Asset Management, LLC, General Partner
         
By:
/s/ Nicholas Gerber    
Name:
Nicholas Gerber
   
Title:
Managing Member of Victoria Bay Asset Management, LLC






 
UNITED STATES 12 MONTH NATURAL GAS FUND, LP
         
By:
Victoria Bay Asset Management, LLC, General Partner
         
By:
/s/ Nicholas Gerber    
Name:
Nicholas Gerber
   
Title:
Managing Member of Victoria Bay Asset Management, LLC





 


--------------------------------------------------------------------------------

Attachment A
EXHIBIT B
 
SAMPLE COVER PAGE TO PAYMENT REPORT
 
[Date]
 
Re:
License Fee from Victoria Bay Asset Management, LLC, United States Oil Fund, LP,
United States Natural Gas Fund, LP, United States Gasoline Fund, LP, United
States Heating Oil Fund, LP, United States 12 Month Oil Fund, LP, and United
States 12 Month Natural Gas Fund, LP covering the quarter beginning
_______________ to ______________.

 
The daily Face Amount for each type of Securities (i.e., Crude Oil Securities,
Natural Gas Securities, Gasoline Securities, Heating Oil Securities, 12 Month
Crude Oil Securities, and 12 Month Natural Gas Securities) was calculated for
each day as follows: the number of that type of Securities outstanding on that
day X the net asset value of each of that type of Securities.
 
The License Fee for this quarter was calculated as the sum of daily calculated
License Fees according to the following formula:  daily License Fee = [(Total
Face Amount up to and including $1 billion X [** THE CONFIDENTIAL PORTION HAS
BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.**]) ÷ 365] + [(Total Face Amount over $1 billion
X [** THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.**]) ÷
365].  On days that the Securities were not traded, the Total Face Amounts for
the respective License Fees were those determined on the previous day on which
the Securities were traded.  In the event that either (x) the Effective Date was
not the first day of a Payment Quarter or (y) the Termination Date was not the
last day of a Payment Quarter, then the payment for the relevant Payment Quarter
was calculated based on the actual days in the Payment Quarter.
 
The License Fee due to NYMEX from Victoria Bay Asset Management, LLC, United
States Oil Fund, LP, United States Natural Gas Fund, LP, United States Gasoline
Fund, LP, United States Heating Oil Fund, LP, United States 12 Month Oil Fund,
LP, and United States 12 Month Natural Gas Fund, LP for this quarter is $
[numerical amount].  [Please invoice the Victoria Bay Asset Management, LLC
Finance Department for this amount.]

--------------------------------------------------------------------------------


EXHIBIT C
 
Sample Securities Report
 
A
Date
B
Number of Crude Oil Securities Outstanding
C
Net Asset Value of Each Security
D
Product of B
Multiplied by C
                                       





A
Date
B
Number of Natural Gas Securities Outstanding
C
Net Asset Value of Each Security
D
Product of B
Multiplied by C
                                       





A
Date
B
Number of Gasoline Securities Outstanding
C
Net Asset Value of Each Security
D
Product of B
Multiplied by C
                                       





A
Date
B
Number of Heating Oil Securities Outstanding
C
Net Asset Value of Each Security
D
Product of B
Multiplied by C
                                       





A
Date
B
Number of 12 Month Crude Oil Securities Outstanding
C
Net Asset Value of Each Security
D
Product of B
Multiplied by C
                                       





A
Date
B
Number of 12 Month Natural Gas Securities Outstanding
C
Net Asset Value of Each Security
D
Product of B
Multiplied by C
                                       

 